Citation Nr: 1746523	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-19 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent for an acquired psychiatric disorder, to include major depressive disorder (MDD).

2.  Entitlement to an effective date prior to June 25, 2007, for the award of a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty for four months and twenty-one days during the time period from December 1972 to January 1974, with 252 days of time lost.  He was absent without leave (AWOL) from March 5, 1973 to March 11, 1973, and from April 16, 1973 to December 21, 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In April 2012, following a Board decision granting service connection for MDD, the RO assigned a 50 percent disability evaluation.  The RO granted an earlier effective date of June 25, 2007 in a September 2013 rating decision; however the Veteran contends that an earlier effective date is warranted.  

The Board notes that the Veteran's claim involving TDIU was initially withdrawn as of October 2006.  However, in June 2007, the Veteran's representative filed a new timely notice of disagreement , which effectively reinstated the Veteran's claim for TDIU.  See 38 C.F.R. § 20.204 (2011).  Subsequently, in November 2008, the Board denied the Veteran's claim.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims ("Court"), which vacated the Board's decision with respect to entitlement to TDIU in May 2011.  In February 2012, the Board remanded the issue for further development.  The RO then granted TDIU in a February 2013 rating decision, effective November 16, 2012.  Following this decision, the Veteran filed a notice of disagreement, asserting that he was entitled to an earlier effective date of June 25, 2007.  The RO granted an earlier effective date of June 25, 2007 in a September 2013 rating decision.  The Veteran now seeks an effective date prior to June 25, 2007.



FINDINGS OF FACT

1.  For the period from June 25, 2007 to February 19, 2015, the Veteran's MDD was productive of no more than occupational and social impairment, with deficiencies in most areas.  

2.  For the period on or after February 20, 2015, the Veteran's MDD was productive of no more than occupational and social impairment, with reduced reliability and productivity.

3.  Prior to June 25, 2007, the Veteran was not precluded from engaging in substantially gainful employment due solely to his service-connected headaches.


CONCLUSIONS OF LAW

1.  For the period from June 25, 2007 to February 19, 2015, the criteria for a disability rating of 70 percent for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  For the period on or after February 20, 2015, the criteria for a disability rating in excess of 50 percent for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2016).

3.  The criteria for entitlement to an effective date prior to June 25, 2007 for the award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.321, 3.340, 3.341, 3.400, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

I.  Increased Rating for MDD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under DC 9434 for MDD, which is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan 16 Vet. App. at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9434. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) scale is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since the evidence most relevant to this claim was obtained during the time period that the DSM-IV was in effect, the Board will still consider the assigned GAF scores as relevant to this appeal.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher disability rating for his service-connected MDD, currently evaluated at 50 percent disabling, effective June 25, 2007.

As discussed in further detail below, the Board finds that the preponderance of the evidence warrants an increased evaluation of 70 percent, and no higher, for the period from June 25, 2007 to February 19, 2015.  For the period on or after February 20, 2015, the Board finds that a disability rating of 50 percent is appropriate.  In making this decision the Board notes that because the assignment of a staged increased evaluation, and then restoration to the rating previously assigned, is a retroactive action and not a prospective one, the provisions regarding rating reductions are not applicable. Singleton v. Shinseki, 23 Vet. App. 376 (2010).

Period from June 25, 2007 to February 19, 2015 

Throughout the relevant time period, the Veteran has reported insomnia, nightmares, anxiety, and suspiciousness.  

Notably, the Veteran was admitted in June 2007, September 2007, January 2008, July 2009, and November 2011 for expressing suicidal or homicidal ideation.  

The Veteran underwent a VA examination in July 2011.  The VA examiner reported that the Veteran experienced restlessness, paranoia, flashbacks, and nightmares.  The Veteran stated that he felt worthless, and did not care whether he lived or died, but denied suicidal and homicidal thoughts.  The VA examiner opined that the Veteran's MDD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He also assigned the Veteran a GAF score of 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A December 2012 VA examiner noted that the Veteran reported depression, sleep problems, low energy, low mood, anxiety, suspiciousness, mild memory loss, and thoughts of suicide three times a week.  The Veteran indicated that he thought of ways to kill himself, and alluded to vague thoughts of identifying with those who have harmed many people.  However, the Veteran denied a current plan or intent for both suicidal and homicidal ideations.  The examiner assigned a GAF score of 50, indicating serious impairment in social, occupational, or school functioning.

Therefore, resolving all doubt in favor of the Veteran, the Board finds that a disability rating of 70 percent, and no higher, is warranted for period from June 25, 2007 to February 19, 2015.

In determining the appropriate rating, the Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's mental disorder.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a 100 percent rating.  His speech has not been intermittently illogical, obscure, or irrelevant.  He has not had spatial disorientation.  He has not neglected his personal appearance and hygiene.  He has not had an inability to maintain effective relationships.  He has not had gross impairment in thought processes or communication.  He has not had disorientation to time or place, or memory loss for names of close relatives, his own occupation or own name.  Although the Veteran has, at times, reported instances of auditory hallucinations, there is no evidence of record that these behaviors were persistent.  See November 2010 Psychiatry Inpatient History and Physical.  In fact, the record is varied as to the presence of such symptomatology during the period on appeal.  Similarly, the Board does not find the Veteran's reports of suicidal and homicidal ideation to rise to a level warranting a 100 percent disability evaluation.  There is no indication of total social and occupational impairment.  As such, the Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 70 percent for the period on appeal prior from June 25, 2007 to February 19, 2015.

From February 20, 2015

The Board notes that there is a clear demarcation in the Veteran's treatment records that does not warrant an increased disability rating in excess of 50 percent from February 20, 2015.  On this date, the Veteran underwent a VA examination.  The examiner opined that the Veteran's MDD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran suffers from depressed mood and chronic sleep impairment.  During the examination, the Veteran stated that he still has headaches, depression, and problems with sleep.  He denied suicidal and homicidal ideation.  See also June 2015 Nursing Inpatient Assessment; February 2016 VA Mental Health Outpatient Note.  The examiner assigned him a GAF score of 60, indicating moderate difficulty in social, occupational, or school functioning.  

The Board finds that the remainder of the medical treatment records during the relevant time period contain no evidence materially inconsistent with the findings of the VA examination as they relate to the severity of the Veteran's service-connected acquired psychiatric disorder.  

In making its determination, the Board has considered the Veteran's belief that his symptoms are of such severity as to warrant an increased disability rating.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (the Board is required to assess the credibility and probative weight of all relevant evidence).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

For the foregoing reasons, notably the absence of evidence of suicidal ideation, the Board finds that the preponderance of the evidence is against increasing the Veteran's disability rating for an acquired psychiatric disorder in excess of 50 percent for the time period from February 20, 2015. 


II.  Earlier Effective Date for TDIU

Other than the issue of an earlier effective date for the grant of TDIU addressed below, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless specifically raised by the claimant or reasonably raised by the evidence of record).

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a). 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b). 

In order to grant TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran is currently in receipt of TDIU, effective June 25, 2007, the date in which he first met the schedular requirements.  He contends that an earlier effective date is warranted.  

The Veteran's formal TDIU application was received by VA on April 16, 2004. Therein, he reported that he had not worked since the summer of 1997 due to his service-connected headaches.  At the time of his claim for TDIU, the Veteran's only service-connected disability was headaches, evaluated at 50 percent disabling, effective September 9, 2003.  Therefore, the Veteran's headaches did not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  In other words, he did not have a single disability ratable at 60 percent or more. 

However, TDIU may still be assigned to a Veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unable to secure or follow a substantially gainful occupation solely due to service-connected disability, then the case is to be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).  The Board is precluded from awarding an extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In September 2014, the Board remanded for referral of the Veteran's claim for consideration of a TDIU rating on an extraschedular basis.  In an April 2016 administrative decision, the Director, Compensation and Pension Service, denied entitlement to a TDIU on an extraschedular basis prior to June 25, 2007.  In rendering that the decision, the Director concluded that the evidence of record does not show that the Veteran's service-connected headaches rendered him unable to secure and follow a substantially gainful occupation prior to June 25, 2007.

The Board finds that the preponderance of the evidence is against an earlier effective date for TDIU.  While the record indicates that the Veteran was homeless and unemployed during the relevant time period, it is not clear as to whether the Veteran's inability to maintain a substantially gainful occupation was due to his service-connected headaches or his other nonservice-connected disabilities, to include posttraumatic stress disorder (PTSD).  See 38 C.F.R. § 4.16(a).  On the contrary, medical treatment records that mention the Veteran's employability are in the context of psychological treatment for his nonservice-connected PTSD.  See e.g., November 2004 Psychiatric Inpatient Discharge Note; February 2005 General Psychiatric Note.  

Furthermore, during the same time period, treatment records indicate that the Veteran was working, or had the capability to work.  A January 2005 treatment note indicates that the Veteran reported that he was self-employed doing home repair work.  In addition, a March 2005 VA inpatient psychological assessment reported that the Veteran was "employable."

In September 2006, the Veteran submitted a statement from Dr. C.B. which stated that due to continued medical problems, including severe headaches, the Veteran was unable to be gainfully employed.  However, the Board finds this opinion to be of limited probative value because it does not explain the extent to which the Veteran's nonservice-connected disabilities impact his employability.

As such, the Board finds that the preponderance of evidence weighs against the Veteran's claim for an effective date for TDIU prior to June 25, 2007.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for an effective date prior to June 25, 2007 for TDIU is denied.  38 U.S.C.A § 5107(b).


ORDER

For the period prior to February 20, 2015, entitlement to an initial increased disability rating of 70 percent for an acquired psychiatric disorder, to include MDD is granted, subject to the controlling regulations governing monetary awards.

For the period on or after February 20, 2015, entitlement to an initial increased disability rating in excess of 50 percent for an acquired psychiatric disorder, to include MDD is denied.

Entitlement to an effective date prior to June 25, 2007, for the award of TDIU due to service-connected disabilities is denied. 



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


